DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/10/22.
	The reply filed 03/10/22 affects the application 16/672,783 as follows:
1.    The rejections of the office action mailed 11/10/21 are maintained and are set forth herein below.                              
2.     The responsive is contained herein below.
Claims 1, 6-8, 10, 15-20 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto (EP 2005954 A2; of record) in view of Huntly et al. (Nature Reviews | Cancer, Vol 5, April 2005, 311-321). 
Claim 1 is drawn to a method for inhibiting growth of a cancer stem cell in a subject, the method comprising contacting the cancer stem cell with a retinoid agonist and an anticancer drug, thereby inhibiting the growth of the cancer stem cell, wherein the retinoid agonist is tamibarotene (Am-80).  
Ekimoto discloses a compound or composition comprising a retinoid agonist wherein said retinoid agonist is tamibarotene (TM-411) and a tubulin-interacting anticancer drug, taxotere (DXL) (see page 5, [0024]-[0027]).  
Furthermore, Ekimoto discloses Applicant’s compound or composition comprising a retinoid agonist, tamibarotene (TM-411) and an antimetabolite anticancer drug, azacytidine (5-AZ) (see also Figs. 2 and 6 and page 3, [0011]).  Furthermore, it should be noted that Ekimoto discloses that the combination of TM-411 and 5-AZ produces a synergistic effect on growth-suppressing activity of human acute promyelocytic leukemia cell line HL-60 (see page 3, [0011]).  In addition, Ekimoto discloses that TM-411 and 5-AZ produces a synergistic effect on the growth-suppressing activity of human multiple myeloma cell line RPMl8226 (see page 4, [0011]).  
In addition, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation. The first drug contains a synthetic retinoid or a pharmaceutically acceptable organic or inorganic acid addition salt thereof, and the second drug contains a chemotherapeutic agent for cancer treatment (see abstract).  Furthermore, Ekimoto discloses that the synthetic retinoid can be an agonist or an antagonist of a retinoic acid receptor (RAR α, β, or γ) or a retinoid receptor (RXR α, β, or γ), or a pharmaceutically acceptable organic or inorganic acid addition salt thereof (see page 3, lines 12-14).  Also, Ekimoto discloses that their composition can comprise a first drug that contains a synthetic retinoid or a pharmaceutically acceptable organic or inorganic acid addition salt thereof at 0.5 to 30 mg per human or animal, and the second drug can contains a chemotherapeutic agent at 1.0 to 1000 mg per human or animal (see page 3, lines 15-17).  In addition, Ekimoto discloses the chemotherapeutic agent is selected from the group consisting of DNA interactive agents, antimetabolites, tubulin interactive agents, anticancer antibiotics, enzyme inhibitors, growth-promoting-signal inhibitors, and anti-hormone agents; and that the chemotherapeutic agent is selected from the group nconsisting of methotrexate, fluorouracil, fluorodeoxyuridine, azacitidine, cytarabine, mercaptopurine, 6-thioguanine, pentostatin, and fludarabine (see page 3, lines 18-26).  Also, Ekimoto discloses that the examples of the antimetabolites include folate antagonists such as methotrexate and trimetrexate; pyrimidine antagonists such as 5-fluorouracil, fluorodeoxyuridine, Azacitidine, cytarabine, and floxuridine; purine antagonists such as mercaptopurine, 6-thioguanine, Fludarabine, and Pentostatin; and ribonucleotide reductase inhibitors such as hydroxyurea, and are preferably orally available methotrexate, 5-fluorouracil, cytarabine, and Fludarabine. In addition, examples of DNA methylation inhibitors include 5-aza-2'-deoxycytidine (hereinafter, abbreviated to "5-AZ"). The tubulin interactive agents as the chemotherapeutic agents act by binding to specific sites on tubulin, namely, a protein that polymerizes to form cellular microtubules. Examples of the tubulin interactive agents include vincristine and vinblastine, which both are alkaloids, and Paclitaxel and docetaxel, and are preferably orally available Paclitaxel and docetaxel. Examples of the anticancer antibiotic as the chemotherapeutic agent include bleomycin having a DNA-cleaving activity, mitomycin acting as a bioreduction alkylation agent, and doxorubicin acting as a DNA-intercalating agent. Doxorubicin is preferred.  In addition, valproic acid used as an antiepileptic agent and arsenous acid, which inhibits membrane permeability of mitochondria, can be also used as the anticancer antibiotic as the chemotherapeutic agents (see page 4, [0015]-[0018]).  Furthermore, Ekimoto discloses a composition comprising the combination of tamibarotene (TM-411) and taxotere (DXL) (see page 5, [0024]-[0027]).
Also, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation (see abstract and claims).  That is, Ekimoto discloses that a kit can comprises his composition.
The difference between Applicant’s method and the method taught by Ekimoto is that Ekimoto does not explicitly disclose treating cancer cells that are cancer stem cells in the subject.  
Huntly et al. disclose that many cancers seem to depend on a small population of cancer stem cells’ for their continued growth and propagation. The leukaemia stem cell (LSC) was the first such cell to be described (see abstract). Also, Huntly et al. disclose that the LSC is likely to be the most crucial target in the treatment of leukaemias, and a thorough understanding of its biology and that particularly of how the LSC differs from the HSC (haematopoietic stem cell) might allow it to be selectively targeted, improving therapeutic outcome (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.
One having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.
It should be noted that it is obvious to contact the cancer stem cell with the retinoid
agonist and the anticancer drug for different times and time periods based on factors such as the severity or condition of the cancer stem cell and the type of subject treated such as at least one day and especially since Ekimoto discloses that the retinoid can be administered at a dosage for 21 days or 28 days and that the chemotherapeutic agent (e.g.; anticancer agent) can be administered at a dosage for 1 to 21 days or 28 days.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto and Huntly et al. as applied in claim 1 above and further in view of McNamara et al. (Clin Cancer Res 2008;14(17) September 1, 2008, 5311-5313).
The difference between Applicant’s method and the method taught by Ekimoto and Huntly et al. is that Ekimoto and Huntly et al. do not explicitly disclose also using or administering a rexinoid agonist.  
McNamara et al. disclose that the rexinoid bexarotene (Targretin) has been shown to be effective in acute myeloid leukemia (AML) cell lines by inhibiting proliferation and inducing differentiation (see page 5311, left col. 2nd paragraph).  Furthermore, McNamara et al. disclose the administration Bexarotene at daily doses of 100 to 400 mg/m2 (see page 5311, right col. 1st paragraph).  Also, McNamara et al. disclose that bexarotene is safe and potentially useful for the treatment of non-M3 AML patients (page 5412, right col., last paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), and to also treat or contact the cancer stem cells with the rexinoid agonist bexarotene, thereby inhibiting the growth of the cancer stem cells in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) and the rexinoid agonist bexarotene which both treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug, and also because McNamara et al. disclose that bexarotene can also treat leukemia.
One having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), and to also treat or contact the cancer stem cells with the rexinoid agonist bexarotene, thereby inhibiting the growth of the cancer stem cells in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) and the rexinoid agonist bexarotene which both treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug, and also because McNamara et al. disclose that bexarotene can also treat leukemia.
It should be noted that it is obvious to also use or contact the leukemia cancer stem cells with an anticancer drug such as 5-aza-2'-deoxycytidine (5-AZ) as taught by Ekimoto. Also, it is obvious to use or administer the retinoid, rexinoid agonist bexarotene and anticancer drug in amounts or mg as taught or suggested by Ekimoto, Huntly et al. and McNamara et al. 

Claims 8, 10, 15, 16, 18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto (EP 2005954 A2; of record) in view of Huntly et al. (Nature Reviews | Cancer, Vol 5, April 2005, 311-321). 
Claim 8 is drawn to a method for treating cancer in a subject, the method comprising administering an effective amount of a retinoid agonist, and an anticancer drug to the subject to inhibit the growth of a cancer stem cell in the subject, wherein the retinoid agonist is tamibarotene (Am-80).  
Ekimoto discloses a compound or composition comprising a retinoid agonist wherein said retinoid agonist is tamibarotene (TM-411) and a tubulin-interacting anticancer drug, taxotere (DXL) (see page 5, [0024]-[0027]).  
Furthermore, Ekimoto discloses Applicant’s compound or composition comprising a retinoid agonist, tamibarotene (TM-411) and an antimetabolite anticancer drug, azacytidine (5-AZ) (see also Figs. 2 and 6 and page 3, [0011]).  Furthermore, it should be noted that Ekimoto discloses that the combination of TM-411 and 5-AZ produces a synergistic effect on growth-suppressing activity of human acute promyelocytic leukemia cell line HL-60 (see page 3, [0011]).  In addition, Ekimoto discloses that TM-411 and 5-AZ produces a synergistic effect on the growth-suppressing activity of human multiple myeloma cell line RPMl8226 (see page 4, [0011]).  
In addition, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation. The first drug contains a synthetic retinoid or a pharmaceutically acceptable organic or inorganic acid addition salt thereof, and the second drug contains a chemotherapeutic agent for cancer treatment (see abstract).  Furthermore, Ekimoto discloses that the synthetic retinoid can be an agonist or an antagonist of a retinoic acid receptor (RAR α, β, or γ) or a retinoid receptor (RXR α, β, or γ), or a pharmaceutically acceptable organic or inorganic acid addition salt thereof (see page 3, lines 12-14).  Also, Ekimoto discloses that their composition can comprise a first drug that contains a synthetic retinoid or a pharmaceutically acceptable organic or inorganic acid addition salt thereof at 0.5 to 30 mg per human or animal, and the second drug can contain a chemotherapeutic agent at 1.0 to 1000 mg per human or animal (see page 3, lines 15-17).  In addition, Ekimoto discloses the chemotherapeutic agent is selected from the group consisting of DNA interactive agents, antimetabolites, tubulin interactive agents, anticancer antibiotics, enzyme inhibitors, growth-promoting-signal inhibitors, and anti-hormone agents; and that the chemotherapeutic agent is selected from the group nconsisting of methotrexate, fluorouracil, fluorodeoxyuridine, azacitidine, cytarabine, mercaptopurine, 6-thioguanine, pentostatin, and fludarabine (see page 3, lines 18-26).  Also, Ekimoto discloses that the examples of the antimetabolites include folate antagonists such as methotrexate and trimetrexate; pyrimidine antagonists such as 5-fluorouracil, fluorodeoxyuridine, Azacitidine, cytarabine, and floxuridine; purine antagonists such as mercaptopurine, 6-thioguanine, Fludarabine, and Pentostatin; and ribonucleotide reductase inhibitors such as hydroxyurea, and are preferably orally available methotrexate, 5-fluorouracil, cytarabine, and Fludarabine. In addition, examples of DNA methylation inhibitors include 5-aza-2'-deoxycytidine (hereinafter, abbreviated to "5-AZ"). The tubulin interactive agents as the chemotherapeutic agents act by binding to specific sites on tubulin, namely, a protein that polymerizes to form cellular microtubules. Examples of the tubulin interactive agents include vincristine and vinblastine, which both are alkaloids, and Paclitaxel and docetaxel, and are preferably orally available Paclitaxel and docetaxel. Examples of the anticancer antibiotic as the chemotherapeutic agent include bleomycin having a DNA-cleaving activity, mitomycin acting as a bioreduction alkylation agent, and doxorubicin acting as a DNA-intercalating agent. Doxorubicin is preferred.  In addition, valproic acid used as an antiepileptic agent and arsenous acid, which inhibits membrane permeability of mitochondria, can be also used as the anticancer antibiotic as the chemotherapeutic agents (see page 4, [0015]-[0018]).  Furthermore, Ekimoto discloses a composition comprising the combination of tamibarotene (TM-411) and taxotere (DXL) (see page 5, [0024]-[0027]).
Also, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation (see abstract and claims).  That is, Ekimoto discloses that a kit can comprises his composition.
The difference between Applicant’s method and the method taught by Ekimoto is that Ekimoto does not explicitly disclose treating cancer cells that are cancer stem cells in a subject.  
Huntly et al. disclose that many cancers seem to depend on a small population of cancer stem cells’ for their continued growth and propagation. The leukaemia stem cell (LSC) was the first such cell to be described (see abstract). Also, Huntly et al. disclose that the LSC is likely to be the most crucial target in the treatment of leukaemias, and a thorough understanding of its biology and that particularly of how the LSC differs from the HSC (haematopoietic stem cell) might allow it to be selectively targeted, improving therapeutic outcome (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat cancer in a subject by inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, comprising administering to the subject with the leukemia cancer stem cell a retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) in subject that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.
One having ordinary skill in the art would have been motivated to treat cancer in a subject by inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, comprising administering to the subject with the leukemia cancer stem cell a retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) in subject that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.
It should be noted that it is obvious to also use or administer to the subject with the leukemia cancer stem cells an anticancer drug such as 5-aza-2'-deoxycytidine (5-AZ) as taught by Ekimoto and in amounts or mg as taught or suggested by Ekimoto and Huntly et al. Also, it should be noted that it is obvious to contact the cancer stem cell with the retinoid agonist and the anticancer drug for different times and time periods based on factors such as the severity or condition of the cancer stem cell and the type of subject treated such as at least one day and especially since Ekimoto discloses that the retinoid can be administered at a dosage for 21 days or 28 days and that the chemotherapeutic agent (e.g.; anticancer agent) can be administered at a dosage for 1 to 21 days or 28 days.
Response to Arguments
Applicant's arguments with respect to claims 1, 6-8, 10, 15-20 have been considered but are not found convincing.
The Applicant argues that as explained in the specification, cancer stem cells show resistance to conventional anticancer drug therapies. For example, in acute leukemia, cancer stem cells stay in a microenvironment called stem cell niche, and enter into the resting phase (Go phase), during which cell division does not occur. In this state, the cancer stem cells are resistant to anticancer drug therapies. In addition, stem cells of solid cancers often show high expression of P-glycoprotein and the like, are resistant to anticancer drugs. It is also known that the ratio of
cancer stem cells present in a cancer tissue after an anticancer drug therapy is higher than that before the therapy. These issues are thought to be major causes preventing the complete cure of cancer after an anticancer drug therapy, leading to recurrence of the cancer. The development of a therapeutic agent targeting cancer stem cells is an important method for completely curing cancer.
However, Applicant’s claimed invention (as recited in independent claim 1) is drawn to a method for inhibiting growth of a cancer stem cell in a subject, the method comprising contacting the cancer stem cell with a retinoid agonist and an anticancer drug, thereby inhibiting the growth of the cancer stem cell, wherein the retinoid agonist is tamibarotene (Am-80).  
This means or implies that the retinoid agonist is tamibarotene (Am-80) and any anticancer drug can inhibit the growth of any and all cancer stem cells in general (regardless of the type of stem cell). Thus, Applicant’s claimed invention appears to refute Applicant’s arguments that cancer stem cells show resistance to conventional anticancer drug therapies, especially since the retinoid agonist is tamibarotene (Am-80) and any anticancer drug can inhibit any or all cancer stem cells.
Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) which discloses that combination treatment with carboplatin and retinoids reduced cell-viability, reduced CSC (cancer stem cell) marker expression, and inhibited tumorigenicity, making it a more effective treatment when compared with carboplatin alone (see abstract). In fact, Exhibit A also discloses that retinoids are important modulators of cell growth, differentiation, and proliferation, and also disclose that 9cUAB30 (a synthetic retinoid and retinoid agonist) in combination with carboplatin reduce the viability (which includes growth) of ovarian cancer stem cells (tumorspheres - a solid, spherical formation developed from the proliferation of one cancer stem) (e.g.; see abstract and page 228, left col., and 3rd paragraph, and Table 2; see also entire article). That is, the treatment or inhibition of growth of a cancer stem cell comprising contacting the cancer stem cell with a retinoid agonist and an anticancer drug is known in the art, and refutes Applicant’s arguments, and also lends supports the obviousness rejections set forth above. Also, the Examiner directs Applicant attention to Exhibit B (Attached) which indicates that stem cells play an important role in the pathogenesis and maintenance of most malignant tumors, and that acute myeloid leukemia (AML) is a stem cell disease. Thus, this teaching lends support to the fact that it is obvious to expect that the treatment or inhibition of the growth cancer stem cells in cancer such as leukemia or acute myeloid leukemia (AML) as set forth in the above obviousness rejections.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.
	The Applicant argues that therapeutic agents targeting cancer stem cells have so far been reported to suppress the growth of cancer and to enhance therapeutic effects of existing anticancer drugs. However, no therapeutic agent targeting cancer stem cells has been established at the clinical sites at present, and development of such a therapeutic agent is of extreme importance. Nature 453, 338-344 (2008) In view of this, the present inventors carried out a study using cancer stem cell markers in order to develop a novel, clinically applicable therapeutic agent targeting cancer stem cells. Mol. Cancer Res. 7, 330-338 (2009).
However, Applicant’s claimed invention (as recited in independent claim 1) is drawn to a method for inhibiting growth of a cancer stem cell in a subject, the method comprising contacting the cancer stem cell with a retinoid agonist and an anticancer drug, thereby inhibiting the growth of the cancer stem cell, wherein the retinoid agonist is tamibarotene (Am-80).  
This means or implies that the retinoid agonist is tamibarotene (Am-80) and any anticancer drug can inhibit the growth of any and all cancer stem cells in general (regardless of the type of stem cell). Thus, Applicant’s claimed invention appears to refute Applicant’s arguments that cancer stem cells show resistance to conventional anticancer drug therapies, especially since the retinoid agonist is tamibarotene (Am-80) and any anticancer drug can inhibit any or all cancer stem cells.
Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) which discloses that combination treatment with carboplatin and retinoids reduced cell-viability, reduced CSC (cancer stem cell) marker expression, and inhibited tumorigenicity, making it a more effective treatment when compared with carboplatin alone (see abstract). In fact, Exhibit A also discloses that retinoids are important modulators of cell growth, differentiation, and proliferation, and also disclose that 9cUAB30 (a synthetic retinoid and retinoid agonist) in combination with carboplatin reduce the viability (which includes growth) of ovarian cancer stem cells (tumorspheres - a solid, spherical formation developed from the proliferation of one cancer stem) (e.g.; see abstract and page 228, left col., and 3rd paragraph, and Table 2; see also entire article). That is, the treatment or inhibition of growth of a cancer stem cell comprising contacting the cancer stem cell with a retinoid agonist and an anticancer drug is known in the art, and refutes Applicant’s arguments, and also lends supports the obviousness rejections set forth above. Also, the Examiner directs Applicant attention to Exhibit B (Attached) which indicates that stem cells play an important role in the pathogenesis and maintenance of most malignant tumors, and that acute myeloid leukemia (AML) is a stem cell disease. Thus, this teaching lends support to the fact that it is obvious to expect that the treatment or inhibition of the growth cancer stem cells in cancer such as leukemia or acute myeloid leukemia (AML) as set forth in the above obviousness rejections.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.
The Applicant argues that growth inhibitors for cancer stem cells, which can more effectively suppress the growth of cancer stem cells showing a resistance to the existing anticancer drug therapies are still strongly needed. With the present invention, it was found that the cell number, morphology, and expression of stem cell markers of human pancreatic cancer cells can be suppressed using a retinoid agonist, especially tamibarotene (Am-80) alone or in combination with a rexinoid agonist, especially bexarotene. Since retinoid receptors (RARs) and rexinoid receptors (RXRs) are intranuclear transcription factors, they may interact with compounds and agents that suppress epigenetic actions. In view of this, the present invention uses the retinoid agonist and/or rexinoid agonist in combination with an anticancer drug containing, such an inhibitory compound or molecular-targeted agent having a different action mechanism. This combination inhibits the growth of cancer stem cells.
However, Applicant’s claimed invention (as recited in independent claim 1) is drawn to a method for inhibiting growth of a cancer stem cell in a subject, the method comprising contacting the cancer stem cell with a retinoid agonist and an anticancer drug, thereby inhibiting the growth of the cancer stem cell, wherein the retinoid agonist is tamibarotene (Am-80).  
This means or implies that the retinoid agonist is tamibarotene (Am-80) and any anticancer drug can inhibit the growth of any and all cancer stem cells in general (regardless of the type of stem cell). Thus, Applicant’s claimed invention appears to refute Applicant’s arguments that cancer stem cells show resistance to conventional anticancer drug therapies, especially since the retinoid agonist is tamibarotene (Am-80) and any anticancer drug can inhibit any or all cancer stem cells.
Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) which discloses that combination treatment with carboplatin and retinoids reduced cell-viability, reduced CSC (cancer stem cell) marker expression, and inhibited tumorigenicity, making it a more effective treatment when compared with carboplatin alone (see abstract). In fact, Exhibit A also discloses that retinoids are important modulators of cell growth, differentiation, and proliferation, and also disclose that 9cUAB30 (a synthetic retinoid and retinoid agonist) in combination with carboplatin reduce the viability (which includes growth) of ovarian cancer stem cells (tumorspheres - a solid, spherical formation developed from the proliferation of one cancer stem) (e.g.; see abstract and page 228, left col., and 3rd paragraph, and Table 2; see also entire article). That is, the treatment or inhibition of growth of a cancer stem cell comprising contacting the cancer stem cell with a retinoid agonist and an anticancer drug is known in the art, and refutes Applicant’s arguments, and also lends supports the obviousness rejections set forth above. Also, the Examiner directs Applicant attention to Exhibit B (Attached) which indicates that stem cells play an important role in the pathogenesis and maintenance of most malignant tumors, and that acute myeloid leukemia (AML) is a stem cell disease. Thus, this teaching lends support to the fact that it is obvious to expect that the treatment or inhibition of the growth cancer stem cells in cancer such as leukemia or acute myeloid leukemia (AML) as set forth in the above obviousness rejections.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623